Citation Nr: 1206678	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  05-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1981 to May 1984, March 1985 to December 1986, and August 1987 to April 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's cervical spine disability from 10 to 20 percent, effective March 18, 2004 (the date of her claim for increase).  In June 2005, a hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In February 2007, April 2009, and September 2010 the Board remanded the case for additional development.

The matters of service connection for gastroesophageal reflux disease (as secondary to medication for cervical spine disability), bilateral shoulder bursitis, right knee disability, a low back disability, hypertension, diabetes, and "genitals dysfunctions and residuals" have been raised by the Veteran's representative's (see January 2012 brief) but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them; they are referred to the AOJ for appropriate action.  


FINDING OF FACT

At no time during the appeal period is the Veteran's cervical spine disability shown to have been manifested by forward flexion of the cervical spine limited to 15 degrees or less or ankylosis; incapacitating episodes of intervertebral disc syndrome are not shown; and the preponderance of the evidence is against a finding that there are separately ratable neurological symptoms. 






CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a May 2009 letter provided her with notice prior to the readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  That letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  A March 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and her representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's identified pertinent treatment records have been secured.  By the Board's February 2007 remand and February 2008 and May 2009 letters she was asked to identify sources of (and provide releases for records of ) private treatment she received for the cervical spine disability.  Although the record shows that she was in a motor vehicle accident (MVA) with related neck complaints prior to the appeal period (in February 2003), and received private therapy at that time, in her response she identified only VA records pertaining to a breast reduction surgery.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran has declined to co-operate with development for further private records, such development is not possible.  The RO arranged for a VA examination in July 2009 with addendum in October 2010 (pursuant to the Board's September 2010 remand instructions).  That examination (with addendum) is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis
 
In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected cervical spine disability has been diagnosed as cervical spine degenerative disc disease (DDD).  Consequently, it may be rated under Codes 5237 (for cervical strain) or 5243 (for intervertebral disc syndrome (IDS)).  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula); Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less, or with favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis if the entire cervical spine.  These criteria will apply for Codes 5235-5243, unless Code 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran sustained a herniated cervical disc in service.  An August 1992 rating decision granted service connection for the cervical spine disability rated 10 percent, effective May 1, 1991.  As noted above, an August 2004 rating decision increased the rating for the Veteran's cervical spine disability from 10 to 20 percent, effective March 18, 2004 (the date of the instant claim for increase).  Notably, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

A March 2003 VA report of telephone contact notes that the Veteran complained of "real bad pain in neck and back from disc," that she was in a motor vehicle accident (MVA) on February 19, 2003 and hurt her neck, and that she went to the ER due to pain in her neck and shoulder.  VA follow-up was scheduled, but the appointment did not occur.  

On May 2004 VA examination the Veteran reported that she experienced neck pain two to three times per week, going into her right shoulder, and lasting all day, without numbness or weakness into her arms.  She wore a neck brace collar as needed, but was unable to do housecleaning or drive for more than three or four hours continuously.  She did not have any physician directed episodes of bedrest.  Examination of the cervical spine revealed normal curvature without spasm and forward flexion and extension to 30 degrees, bilateral lateral bending to 30 degrees, and bilateral lateral rotation to 40 degrees, all without diminution with repetitive testing or pain.  [The examiner noted that the Veteran had no DeLuca criteria for the neck].  She had normal sensation throughout her upper extremities.  The impression was cervical disc syndrome.  The examiner added that there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.      

A June 2004 VA outpatient treatment record notes that the Veteran described right shoulder, upper trapezius, and posterolateral neck problems.  She reported that she received therapy a year prior at a private clinic as a follow-up to an MVA and had experienced neck pain with gradual onset since her time in the military.   

A July 2004 VA outpatient treatment record notes that the Veteran complained of low back pain greater than upper back and neck pain.  Examination of the cervical spine revealed flexion within functional limits, rotation to the right 50 percent of rotation to the left, and right side bending 60 percent of that to the left.  The Veteran reported bilateral upper trapezius pain and right posterolateral neck pain.  Her posture was noted to be somewhat forward for the upper back and neck.  

An August 2004 VA physical therapy record notes that the Veteran had a trial of treatment with a cervical traction unit with relief and was issued a home unit.

A September 2004 VA History and Physical (associated with bilateral breast reduction surgery) notes that the Veteran had a chief complaint of macromastia with neck and back pain and a history of many years of chronic pain.  

A September 2004 private hospital record notes that on musculoskeletal and neurological examination the Veteran denied pain, deformity, loss of motion, arthralgias, myalgias, paresis, or paresthesias.  Examination of the neck revealed full range of motion without pain or tenderness; upper and lower extremities were negative.  

A September 2004 VA physical therapy note notes that the Veteran's over door cervical traction unit had "really helped" to control neck pain.  

On December 2004 VA examination the Veteran stated that her neck condition had fully resolved and was not in any way symptomatic or disabling.  The Veteran reported that she no longer had any neck pain or arm symptoms, did not receive treatment except for home traction, and that her neck was no longer an issue of concern.  [She reported that her lumbar spine had been painful for six or seven years on and off with pain radiating down her right thigh.]  Examination of the cervical spine was normal with 45 degrees of flexion and extension, 45 degrees of bilateral bending, and 75 degrees of bilateral rotation, all without pain or additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnosis was minimal spondylosis of the cervical spine.    

A February 2005 VA pre-anesthesia record notes that the Veteran had neck pain on extension.  

At the June 2005 hearing before the undersigned the Veteran testified that numbness in her leg interfered with household chores and limited her social activity and that she had loss of bowel control, both of which she felt were attributable to her cervical spine disability.  

On May 2008 VA examination the Veteran reported she occasionally had some numbness across her shoulders and in the back of her neck.  It was noted that her  spontaneous history did not include complaints of neck pain.  Examination revealed a full range of cervical spine motion.  There were no abnormal neurologic signs of motor, sensory, or reflex examinations in the upper or lower extremities.  The impression was that there was no evidence of radiculopathy in the upper or lower extremities and that there was no evidence of C6 or C7 nerve root impairment in either upper extremity.   

In a May 2009 statement the Veteran reported that there were times when she had severe pain in her legs and arm and was unable to stand or move for more than five minutes at a time without pain in her legs and back (a burning sensation).  

On July 2009 VA examination the Veteran reported that she experienced pain with strenuous activities lasting until she rested.  She took Motrin with partial relief and denied flare-ups.  She did not use any assistive devices and noted that she had a home traction unit which had helped in the past.  She reported that the pain radiated into her right arm and that she occasionally had a small amount of fecal incontinence.  She denied any physician directed bedrest in the year prior.  She was unable to lift or carry any objects weighing more than 10 pounds and was unable to stand more than 10 minutes as her legs bothered her (which she claimed was related to her neck problem).  She reported she was not working but that such was unrelated to her neck condition.  On examination the curvature of the cervical spine and the Veteran's posture were normal.  There were no palpable spasms, but she had mild pain to palpation of the paraspinal processes.  Range of motion testing of the cervical spine revealed forward flexion to 40 degrees without pain, extension to 20 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral flexion to 30 degrees without pain, left lateral rotation to 30 degrees with pain, and right lateral rotation to 20 degrees without pain.  The examiner noted that there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was cervical spine DDD.       

In an October 2010 opinion a VA consulting physician noted that he reviewed the Veteran's claims file, she had a longstanding history of known cervical disc disease, had unchanged X-rays between 1997 and 2004, and that the disability was essentially unchanged over the span of the examinations.  He noted that review of the claims file and computerized medical records did not indicate that the Veteran had any symptoms consistent with myelopathy which would typically be a requirement for cervical DDD to be causing fecal incontinence.  He opined that it was significantly "less likely than [sic] yes" that the Veteran's moderate DDD and mild foraminal narrowing were causing fecal incontinence.  

At no time during the appeal period is the Veteran's cervical spine disability shown to have been manifested by limitation of forward flexion to less than 30 degrees.  While diagnostic criteria provide that a rating on the basis of loss of range of motion must consider functional loss in terms of the degree of additional range-of- motion lost due to pain, on use, or during flare-ups" (See DeLuca, 8 Vet. App.at 206),  a May 2004 VA examiner specifically noted that the Veteran had no DeLuca factors regarding the neck.  At her later hearing, the Veteran testified she has pain and limitation on strenuous activity.  A subsequent ( July 2009) VA examination addressed the effects of pain on function, and the examiner specified that there was no additional functional impairment due to fatigue, weakness, or lack of endurance following repetitive use.  This conclusion is buttressed by the absence of physical findings supporting that there are additional functional limitations, e.g., atrophy.  See 38 C.F.R. § 4.40.  On July 2009 VA examination the Veteran denied any flare-ups; it is not otherwise alleged that her range of cervical motion is further limited by flare-ups.  It is not shown or alleged that the Veteran's cervical spine is ankylosed or that forward flexion of the cervical spine has been limited to 15 degrees or less; therefore, the criteria for the next higher (30 percent) rating for the disability under the General Formula criteria are not met, and such rating is not warranted at any time under consideration. 

The Veteran has alleged that she has neurological manifestations of her cervical spine disability.  She has reported pain radiating into her right arm, numbness and weakness in the upper extremities, lower extremity pain and numbness, and fecal incontinence that she attributed to the disability.  While she is competent to report lay observations of symptoms such as pain, numbness, weakness, and/or incontinence, whether any such symptoms are related to her cervical spine disability (as opposed to other possible etiological factors) is a medical question that requires medical expertise, and is incapable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

VA examinations have not found that the Veteran has any neurological symptoms attributable to her cervical spine disability.  The June 2004 VA examiner noted that the Veteran had normal sensation throughout her upper extremities.  Private hospital records are silent for cervical spine related neurological symptoms and the Veteran's upper extremities were negative on examination in September 2004.  On December 2004 VA examination she denied any neck related symptoms.  May 2008 VA examination found no abnormal neurological testing results in the upper or lower extremities and there was no evidence of nerve root impairment affecting the upper extremities.  Accordingly, the preponderance of the evidence is against a finding that the Veteran has separately ratable neurological impairment of the upper or lower extremities due to the cervical spine disability.  Notably, the Veteran has other non-service-connected disabilities which the medical evidence documents have in some cases been associated with her complaints (i.e. low back pain with radiation and weakness in the lower extremities and macromastia with neck pain).  Furthermore, in October 2010 a VA consulting physician opined that the Veteran's reported fecal incontinence is not due to/a result of her cervical DDD (as her entire clinical history is silent for myelopathy, a clinical indicator that would support such a connection).  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no competent (medical opinion) evidence to the contrary the Board finds it to be persuasive.  The preponderance of the evidence is against a finding that any fecal incontinence is a neurological manifestation of her cervical spine disability; accordingly, such impairment may not be considered in rating the cervical spine disability.   

The medical evidence of record does not show nor does the Veteran allege that she had incapacitating episodes of cervical IDS during the appeal period.  She has specifically denied having periods of physician-prescribed bed rest.  Consequently, rating based on incapacitating episodes would not be appropriate.

In summary, the evidence of record does not show symptoms or functional impairment meeting or more nearly approximating the criteria for the next higher  rating under any applicable criteria.  Consequently, a rating in excess of 20 percent is not warranted at any time during the appeal period.   

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the cervical spine disability not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the evidence of record does not suggest, and the Veteran has not alleged unemployability due to neck disability (on July 2009 VA examination she reported her unemployment was due to unrelated factors), the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 




ORDER

A rating in excess of 20 percent for cervical spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


